Case 2:18-cr-20496-GCS-DRG ECF No. 48 filed 09/09/20   PageID.260   Page 1 of 6




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                 Plaintiff,
                                           Case No. 18-20496
      vs.
                                           HON. GEORGE CARAM STEEH
PRICE ALBERT-JUNIOR THOMPSON,

              Defendant.
_______________________________/

               ORDER DENYING DEFENDANT’S MOTION
             FOR COMPASSIONATE RELEASE [ECF No. 44]

      Defendant Price Albert-Junior Thompson moves the Court for

compassionate release from prison pursuant to 18 U.S.C. § 3582(c)(1)(A),

due to dangers posed by COVID-19 (ECF No. 44). The Court dismissed

defendant’s previous motion without prejudice for failure to exhaust his

administrative remedies (ECF No. 38). Defendant has now exhausted his

administrative remedies and the Court considers the other statutory criteria

for granting compassionate release. For the reasons set forth below,

Defendant’s motion is DENIED.

I.    Factual Background

      Defendant Price Albert-Junior Thompson pled guilty to felon in

possession of firearms and possession of firearms in furtherance of a drug
                                     -1-
Case 2:18-cr-20496-GCS-DRG ECF No. 48 filed 09/09/20   PageID.261   Page 2 of 6




trafficking offense. On March 10, 2020, this Court sentenced defendant to

96 months’ imprisonment. Defendant has been incarcerated for

approximately 20 months and is currently housed at FCI Milan.

      In his motion for compassionate release, defendant asserts he is 49

years old and has medical conditions which place him at a greater risk of

contracting and suffering the most severe consequences of COVID-19.

Specifically, defendant describes suffering from hypertension and chronic

asthma as well as being obese. Defendant asserts that these medical

conditions taken in the aggregate, along with his status as a prisoner, put

him at high risk of falling ill with COVID-19 and having serious medical

complications or death if he is infected.

II.   Legal Standard

      This Court’s authority to grant defendant’s request for compassionate

release is governed by 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act of 2018. This section allows for judicial modification of an

imposed term of imprisonment when three criteria have been met: (1) the

defendant has first exhausted all administrative remedies with the BOP or

at least allowed the BOP 30 days to act on his request before seeking

compassionate release on their own motion; (2) extraordinary and

compelling reasons warrant such a reduction; and (3) the reduction is


                                      -2-
Case 2:18-cr-20496-GCS-DRG ECF No. 48 filed 09/09/20    PageID.262   Page 3 of 6




consistent with the applicable policy statements issued by the Sentencing

Commission and the court has considered the factors set forth in section

3553(a). 18 U.S.C. § 3582(c)(1)(A)(i).

       An “extraordinary and compelling reason” for the reduction can be

satisfied in cases where a defendant’s medical conditions or overall state of

health are such that they cannot be treated effectively or will worsen in a

custodial environment. To qualify, a defendant must have a medical

condition, age-related issue, family circumstance, or other reason that

satisfies the criteria in USSG § 1B1.13(1)(A) & cmt. n.1, and he must “not

[be] a danger to the safety of any other person or to the community,” USSG

§ 1B1.13(2).

       Before granting a motion for compassionate release, the Court must

review the § 3553(a) factors to the extent that they are applicable and

determine whether they support or undermine the sentence reduction.

III.   Analysis

       A. USSG § 1B1.13 Mandatory Criteria

       Defendant’s medical conditions include hypertension, asthma and

obesity. Defendant is prescribed medication for hypertension, which is a

condition identified by the CDC as possibly increasing risk from COVID-19.

Moderate-to-severe asthma is also listed as a factor that may increase risk,


                                     -3-
Case 2:18-cr-20496-GCS-DRG ECF No. 48 filed 09/09/20    PageID.263   Page 4 of 6




and defendant’s medical records indicate that he is prescribed an inhaler for

his asthma. The severity of his asthma is not clear from the records

produced. Defendant’s BMI is over 30, and obesity is another recognized

risk factor for COVID-19. The combination of defendant’s medical

conditions potentially satisfies the requirements for release in USSG §

1B1.13 cmt. n.1.

      However, § 1B1.13(2) only permits release if a “defendant is not a

danger to the safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g).” Although a court must also evaluate the defendant’s

dangerousness when balancing the § 3553(a) factors, dangerousness

alone is a bar to release under USSG § 1B1.13(2). See United States v.

Knight, No. 15-20283, 2020 WL 3055987, at *3 (E.D. Mich. June 9, 2020);

United States v. Oliver, No. 2:17-cr-20489, 2020 WL 2768852, at *7 (E.D.

Mich. May 28, 2020).

      Defendant sold both cocaine and ecstasy while on parole and kept

loaded firearms to protect those drugs. He also has a violent criminal

history that includes convictions for assault with intent to murder and assault

with a dangerous weapon. (PSR ¶ 32). These facts demonstrate that

defendant poses a danger to the community. See generally United States

v. Stone, 608 F.3d 939, 947 n.6 (6th Cir. 2010) (noting that the court


                                     -4-
Case 2:18-cr-20496-GCS-DRG ECF No. 48 filed 09/09/20    PageID.264   Page 5 of 6




“routinely affirms, on dangerousness grounds, the pre-trial detention of run-

of-the-mill drug dealers, even without any indication that the defendant has

engaged in violence”). Knight, 2020 WL 3055987, at *3.

      B. 18 U.S.C. § 3553(a) Factors

      Even if the Court determined that defendant was eligible for

compassionate release, before ordering relief the Court must consider the

factors set forth in 18 U.S.C. § 3553(a) to determine that release is

appropriate. Here, the nature and circumstances of the offenses are

serious. Second, defendant’s history and characteristics include violence.

Third, he has not been deterred by past sentences or parole/probation

conditions. Fourth, he was just sentenced in March and has the bulk of his

sentence left to serve. The § 3553(a) factors weigh against defendant’s

request for compassionate release. The Court finds that defendant

Thompson is not an appropriate candidate for the extraordinary remedy of

compassionate release. Accordingly,

      IT IS HEREBY ORDERED that defendant’s motion for compassionate

release is DENIED.

Dated: September 9, 2020

                                    s/George Caram Steeh
                                    GEORGE CARAM STEEH
                                    UNITED STATES DISTRICT JUDGE


                                     -5-
Case 2:18-cr-20496-GCS-DRG ECF No. 48 filed 09/09/20               PageID.265   Page 6 of 6




                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                 September 9, 2020, by electronic and/or ordinary mail and
                  also on Price Albert Thompson #56850-039, FCI Milan,
                 Federal Correctional Institution, P.O. Box 1000, Milan, MI
                                           48160.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                           -6-
